Exhibit 10.5


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

--------------------------------------------------------------------------------





COLLATERAL AGREEMENT
dated as of
September 7, 2016,
among
DELL INTERNATIONAL L.L.C.,
EMC CORPORATION,
DENALI INTERMEDIATE INC.,
DELL INC.,
THE OTHER GRANTORS PARTY HERETO
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Collateral Agent









--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
ARTICLE I
 
 
 
DEFINITIONS
 
 
 
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Other Defined Terms
1


 
 
 
ARTICLE II
 
 
 
PLEDGE OF SECURITIES
 
 
 
SECTION 2.01.
Pledge
4


SECTION 2.02.
Delivery of the Pledged Collateral
5


SECTION 2.03.
Representations, Warranties and Covenants
6


SECTION 2.04.
[Reserved]
7


SECTION 2.05.
Registration in Nominee Name; Denominations
7


SECTION 2.06.
Voting Rights; Dividends and Interest
7


 
 
 
ARTICLE III
 
 
 
SECURITY INTERESTS IN PERSONAL PROPERTY
 
 
 
SECTION 3.01.
Security Interest
9


SECTION 3.02.
Representations and Warranties
10


SECTION 3.03.
Covenants
12


SECTION 3.04.
Other Actions
14


SECTION 3.05.
Covenants Regarding Patent, Trademark and Copyright Collateral
15


 
 
 
ARTICLE IV
 
 
 
REMEDIES
 
 
 
SECTION 4.01.
Remedies upon Default
16


SECTION 4.02.
Application of Proceeds
17


SECTION 4.03.
Grant of License to Use Intellectual Property
18


SECTION 4.04.
Securities Act
18


 
 
 
ARTICLE V
 
 
 
MISCELLANEOUS
 
 
 
SECTION 5.01.
Notices
19


SECTION 5.02.
Waivers; Amendment
19





-i-

--------------------------------------------------------------------------------





SECTION 5.03.
Collateral Agent’s Fees and Expenses; Indemnification
19


SECTION 5.04.
Successors and Assigns
20


SECTION 5.05.
Survival of Agreement
20


SECTION 5.06.
Counterparts; Effectiveness; Several Agreement
21


SECTION 5.07.
Severability
21


SECTION 5.08.
Right of Set-Off
21


SECTION 5.09.
Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent
21


SECTION 5.10.
WAIVER OF JURY TRIAL
22


SECTION 5.11.
Headings
22


SECTION 5.12.
Security Interest Absolute
22


SECTION 5.13.
Termination or Release
23


SECTION 5.14.
Additional Grantors
23


SECTION 5.15.
Collateral Agent Appointed Attorney-in-Fact
23


SECTION 5.16.
Intercreditor Agreements Govern
24


SECTION 5.17.
Effectiveness of Merger 2
24







-ii-

--------------------------------------------------------------------------------







Schedules
Schedule I
Grantors
Schedule II
Pledged Equity Interests; Pledged Debt Securities
Schedule III
Intellectual Property
Schedule IV
Commercial Tort Claims



Exhibits
Exhibit I
Form of Supplement
Exhibit II
Form of Copyright Security Agreement
Exhibit III
Form of Patent Security Agreement
Exhibit IV
Form of Trademark Security Agreement





-iii-

--------------------------------------------------------------------------------






COLLATERAL AGREEMENT, dated as of September 7, 2016 (this “Agreement”), among
DELL INTERNATIONAL L.L.C., a Delaware limited liability company (which on or
about the Business Day following the Effective Date shall be merged with and
into NEW DELL INTERNATIONAL LLC, a Delaware limited liability company (“Merger
Co”), with Merger Co surviving such merger and immediately changing its name to
DELL INTERNATIONAL L.L.C. (such entity prior to Merger 2, “Dell International”
and a “Borrower” and such entity after Merger 2, “Dell International” and a
“Borrower”), EMC CORPORATION, a Massachusetts corporation (the “Target”), DENALI
INTERMEDIATE INC., a Delaware corporation (“Holdings”), DELL INC., a Delaware
corporation (the “Company”), the other GRANTORS party hereto from time to time
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent (in such
capacity and together with successors in such capacity, the “Collateral Agent”).
Reference is made to the Credit Agreement dated as of September 7, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Company, Dell International (as defined above),
Universal Acquisition Co., a Delaware corporation (a “Borrower”, and with Dell
International, the “Borrowers”, which on the Effective Date shall be merged with
and into Target, with Target surviving such merger), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Term Loan A/Revolver Administrative Agent and
Credit Suisse AG, Cayman Islands Branch, as Term Loan B Administrative Agent and
Collateral Agent.  The Lenders have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement.  The Grantors (other
than the Borrowers) are Affiliates of the Borrowers, will derive substantial
benefits from the extension of credit to the Borrowers pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:


ARTICLE I

Definitions
SECTION 1.01.    Defined Terms.
Each capitalized term used but not defined herein shall have the meaning
assigned thereto in the Credit Agreement; provided that each term defined in the
New York UCC (as defined herein) and not defined in this Agreement shall have
the meaning specified in the New York UCC.
The rules of construction specified in Sections 1.03 and 1.04 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.
SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.
“Bankruptcy Code” means Title 11 of the United States Code, as amended.







--------------------------------------------------------------------------------





“Borrower” and “Borrowers” has the meaning assigned to such term in the
introductory paragraphs to this Agreement.
“Collateral” means Article 9 Collateral and Pledged Collateral.
“Company” has the meaning assigned to such term in the introductory paragraph to
this Agreement.
“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.
“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II.
“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
arising under the copyright laws of the United States or any other country,
whether as author, assignee, transferee or otherwise, and (b) all registrations
and applications for registration of any such copyright in the United States or
any other country, including registrations, supplemental registrations and
pending applications for registration in the United States Copyright Office (or
any similar office in any other country), including, in the case of any Grantor,
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office set forth next to its name on
Schedule III.
“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement.
“EMC IPCo” means EMC IP Holding Company LLC, a Delaware limited liability
company and wholly owned direct subsidiary of Holdings.
“Excluded Equity Interests” has the meaning assigned to such term in
Section 2.01.
“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.
“Grantors” means (a) Holdings, (b) the Company, (c) the Borrowers, (d) EMC IPCo,
(e) each other Subsidiary identified on Schedule I and (f) each Subsidiary of
Holdings that becomes a party to this Agreement as a Grantor after the Effective
Date.
“Holdings” has the meaning assigned to such term in the introductory paragraph
to this Agreement.
“Information Certificate” means the Information Certificate dated the Effective
Date delivered to the Collateral Agent, as amended, restated, supplemented or
otherwise modified from time to time.
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against a Borrower or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of a
Borrower or any other Grantor, any receivership or assignment for the benefit of
creditors relating to a Borrower or any other Grantor or any similar


-2-

--------------------------------------------------------------------------------





case or proceeding relative to a Borrower or any other Grantor or its creditors,
as such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to a Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of a Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Intellectual Property” means, with respect to any Person, all intellectual and
similar property of every kind and nature now owned or hereafter acquired by any
such Person, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, domain names, confidential or proprietary technical
and business information, know-how, show-how or other data or information,
software and databases.
“IP Security Agreements” means the Trademark Security Agreement, the Patent
Security Agreement and the Copyright Security Agreement.
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Person is a party, including
those exclusive Copyright Licenses under which any Grantor is a licensee listed
on Schedule III.
“Merger 2” means the merger of Dell International L.L.C. with and into Merger Co
on or about the Business Day following the Effective Date, with Merger Co
surviving as a wholly-owned subsidiary of the Company and immediately changing
its name to Dell International L.L.C.
“Merger Co” has the meaning assigned to such term in the introductory paragraphs
to this Agreement.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Article 9 Collateral is governed by the Uniform Commercial Code
or similar law as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect, at such
time, in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or priority and for purposes of definitions relating to such
provisions.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any other Person or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.
“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit III.
“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations thereof and
all applications for letters patent of the United States or the equivalent


-3-

--------------------------------------------------------------------------------





thereof in any other country, including registrations and pending applications
in the United States Patent and Trademark Office or any similar offices in any
other country, including, in the case of any Grantor, those filed in connection
therewith in the United States Patent and Trademark Office listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.
“Pledged Equity Interests” has the meaning assigned to such term in
Section 2.01.
“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Collateral Agent, and in each case reasonably satisfactory
to the Collateral Agent.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.
“Trademark Security Agreement” means the Trademark Security Agreement in the
form of Exhibit IV.
“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, brand names, corporate names, company names, business names, fictitious
business names, trade styles, trade dress, domain names, logos, other source or
business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations thereof, and all
registration and applications filed in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including, in the case of any Grantor, any registrations and applications filed
in connection therewith in the United States Patent and Trademark Office set
forth next to its name on Schedule III, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.
ARTICLE II

Pledge of Securities
SECTION 2.01.    Pledge. As security for the payment or performance, as the case
may be, in full of all Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties and hereby grants to the Collateral Agent, its successor and
assigns, for the benefit of the Secured Parties a security interest in the
Pledged Collateral.


-4-

--------------------------------------------------------------------------------





“Pledged Collateral” shall mean the collective reference to the following: all
of such Grantor’s right, title and interest in, to and under (a)(i) the shares
of capital stock and other Equity Interests owned by such Grantor, including
those listed opposite the name of such Grantor on Schedule II, (ii) any other
Equity Interests obtained in the future by such Grantor and (iii) the
certificates (if any) representing all such Equity Interests (collectively, the
“Pledged Equity Interests”); provided that the Pledged Equity Interests shall
not include any Excluded Assets or Equity Interests of Immaterial Subsidiaries
(the Equity Interests excluded pursuant to this proviso being referred to as the
“Excluded Equity Interests”); (b)(i) the debt securities owned by such Grantor,
including those listed opposite the name of such Grantor on Schedule II,
(ii) any debt securities in the future issued to or otherwise acquired by such
Grantor and (iii) the promissory notes and any other instruments evidencing all
such debt securities (collectively, the “Pledged Debt Securities”); (c) all
other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 2.01 and Section 2.02; (d) subject to
Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (e) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any
of the foregoing. Notwithstanding the foregoing, Pledged Collateral shall not
include Excluded Assets of any kind.
SECTION 2.02.    Delivery of the Pledged Collateral.
Each Grantor agrees to deliver or cause to be delivered to the Collateral Agent
any and all Pledged Securities (i) (A) of the Company, the Borrowers and
Material Subsidiaries (other than Foreign Subsidiaries) on the date hereof and
(B) all other Pledged Securities, as promptly as practicable, and in any event
within 30 days after the Effective Date (or such later date as the Collateral
Agent may reasonably agree) in each case, in the case of any such Pledged
Securities owned by such Grantor on the date hereof, and (ii) promptly (and in
any event within 60 days (or such later date as the Collateral Agent may
reasonably agree)) after the acquisition thereof, in the case of any such
Pledged Securities acquired by such Grantor after the date hereof.
As promptly as practicable, and in any event within 30 days after the Effective
Date, each Grantor will cause any Indebtedness for borrowed money (including in
respect of cash management arrangements) owed to such Grantor by Holdings, the
Company, the Borrowers or any of their Subsidiaries in a principal amount in
excess of $50,000,000 to be evidenced by a duly executed promissory note
(including, if such security interest can be perfected therein, a grid note)
that is pledged and delivered to the Collateral Agent pursuant to the terms
hereof.
Upon delivery to the Collateral Agent, (i) any certificate or promissory note
representing Pledged Securities shall be accompanied by undated stock or note
powers, as applicable, duly executed in blank or other undated instruments of
transfer duly executed in blank and reasonably satisfactory to the Collateral
Agent and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by undated proper instruments of assignment duly
executed in blank by the applicable Grantor and such other instruments and
documents as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing such Pledged
Securities, which schedule shall be deemed attached to, and shall supplement,
Schedule II and be made a part hereof; provided that failure to provide any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities.


-5-

--------------------------------------------------------------------------------





SECTION 2.03.    Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:
(a)    as of the Effective Date, Schedule II sets forth a true and complete
list, with respect to each Grantor, of (i) all the Equity Interests owned by
such Grantor in any Subsidiary (or in the case of Holdings, any IPCo) and the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Equity Interests
owned by such Grantor and (ii) all the Pledged Debt Securities owned by such
Grantor;
(b)    the Pledged Equity Interests and the Pledged Debt Securities have been
duly and validly authorized and issued by the issuers thereof and (i) in the
case of Pledged Equity Interests, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities, are legal, valid and binding obligations of
the issuers thereof, except to the extent that enforceability of such
obligations may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditor’s rights generally; provided that the foregoing
representations, insofar as they relate to the Pledged Debt Securities issued by
a Person other than Holdings, the Company, EMC IPCo, the Borrowers or any
Subsidiary, are made to the knowledge of the Grantors;
(c)    except for the security interests granted hereunder, or referenced under
any other Loan Documents, each of the Grantors (i) is and, subject to any
transfers made in compliance with the Credit Agreement, will continue to be the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens not prohibited by Section 6.02 of the Credit Agreement
and transfers made in compliance with the Credit Agreement, (iii) will make no
further assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than Liens permitted pursuant to Section 6.02 of the Credit Agreement and
transfers made in compliance with the Credit Agreement, and (iv) will defend its
title or interest thereto or therein against any and all Liens (other than the
Liens created by this Agreement and the other Loan Documents and Liens not
prohibited by Section 6.02 of the Credit Agreement), however arising, of all
Persons whomsoever;
(d)    except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Equity Interests and, to the extent
issued by Holdings, the Company, the Borrowers or any of their Subsidiaries, the
Pledged Debt Securities are and will continue to be freely transferable and
assignable, and none of the Pledged Equity Interests and, to the extent issued
by Holdings, the Company, the Borrowers or any of their Subsidiaries, the
Pledged Debt Securities are or will be subject to any option, right of first
refusal, shareholders agreement, charter, by-law or other organizational
document provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner adverse to the Secured
Parties in any material respect the pledge of such Pledged Collateral hereunder,
the sale or disposition thereof pursuant hereto or the exercise by the
Collateral Agent of rights and remedies hereunder;
(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
and
(f)    by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will obtain a legal, valid
and perfected lien upon and security interest in such


-6-

--------------------------------------------------------------------------------





Pledged Securities, free of any adverse claims, under the New York UCC to the
extent such lien and security interest may be created and perfected under the
New York UCC, as security for the payment and performance of the Secured
Obligations.
SECTION 2.04.    [Reserved].
SECTION 2.05.    Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and is continuing and the Collateral Agent shall
have notified the Grantors of its intent to exercise such rights, the Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent or in its own name as pledgee or in the name of its nominee (as pledgee or
as sub-agent), and each Grantor will promptly give to the Collateral Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Grantor. If an Event of
Default shall have occurred and is continuing and the Collateral Agent shall
have notified the Grantors of its intent to exercise such rights, the Collateral
Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any reasonable purpose consistent with this Agreement.
SECTION 2.06.    Voting Rights; Dividends and Interest.
(a)    Subject to the terms of the Intercreditor Agreements, unless and until an
Event of Default shall have occurred and is continuing and the Collateral Agent
shall have notified the Grantors that their rights under this Section 2.06 are
being suspended:
(i)    each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement or any other Loan Document or the ability of the Secured Parties
to exercise the same;
(ii)    the Collateral Agent shall promptly execute and deliver to each Grantor,
or cause to be promptly executed and delivered to such Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section;
(iii)    each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held


-7-

--------------------------------------------------------------------------------





separate and apart therefrom, shall be held in trust for the benefit of the
Collateral Agent and the other Secured Parties and shall be forthwith delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Collateral Agent).
(b)    Subject to the terms of the Intercreditor Agreements, upon the occurrence
and during the continuance of an Event of Default, after the Collateral Agent
shall have notified the Grantors of the suspension of their rights under
paragraph (a)(iii) of this Section 2.06, all rights of any Grantor to dividends,
interest, principal or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(iii) of this Section 2.06 shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this Section 2.06 shall be held in trust for the benefit of the
Collateral Agent and the other Secured Parties, shall be segregated from other
property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Collateral Agent). Any and all money and other property paid
over to or received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 4.02. After
all Events of Default have been cured or waived and the applicable Borrower has
delivered to the Collateral Agent a certificate of a Responsible Officer of such
Borrower to that effect, the Collateral Agent shall promptly repay to each
Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 2.06 and that remain in such
account.
(c)    Subject to the terms of the Intercreditor Agreements, upon the occurrence
and during the continuance of an Event of Default, after the Collateral Agent
shall have notified the Grantors of the suspension of their rights under
paragraph (a)(i) of this Section 2.06, all rights of any Grantor to exercise the
voting and consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Collateral
Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived and the applicable Borrower has delivered to the Collateral Agent a
certificate of a Responsible Officer of such Borrower to that effect, all rights
vested in the Collateral Agent pursuant to this paragraph (c) shall cease, and
the Grantors shall have the exclusive right to exercise the voting and
consensual rights and powers they would otherwise be entitled to exercise
pursuant to paragraph (a)(i) of this Section 2.06.
(d)    Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section 2.06(i) may be given by telephone if
promptly confirmed in writing, (ii) may be given with respect to one or more of
the Grantors at the same or different times and (iii) may suspend the rights of
the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the Collateral
Agent rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.


-8-

--------------------------------------------------------------------------------





ARTICLE III

Security Interests in Personal Property
SECTION 3.01.    Security Interest.
(a)    As security for the payment or performance, as the case may be, in full
of the Secured Obligations, each Grantor hereby grants to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all of such Grantor’s right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):
(I)    all Accounts;
(II)    all Chattel Paper;
(III)    all Cash and Deposit Accounts;
(IV)    all Documents;
(V)    all Equipment;
(VI)    all General Intangibles, including all Intellectual Property;
(VII)    all Instruments;
(VIII)    all Inventory;
(IX)    all other Goods and Fixtures;
(X)    all Investment Property;
(XI)    all Letter-of-Credit Rights;
(XII)    all Commercial Tort Claims specifically described on Schedule IV
hereto, as such schedule may be supplemented from time to time pursuant to
Section 3.04(d);
(XIII)    all books and records pertaining to the Article 9 Collateral; and
(XIV)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided that in no event shall the Security Interest attach to (A) any Excluded
Assets and (B) the Excluded Equity Interests (it being understood that, to the
extent the Security Interest shall not have attached to any such asset as a
result of clauses (A) and (B) above, the term “Article 9 Collateral” shall not
include any such asset).
(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture


-9-

--------------------------------------------------------------------------------





filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) describe the collateral covered thereby in any
manner that the Collateral Agent reasonably determines is necessary or advisable
to ensure the perfection of the security interest in the Article 9 Collateral
granted under this Agreement, including indicating the Collateral as “all
assets” of such Grantor or words of similar effect, and (ii) contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including (A) whether such Grantor is an
organization, and the type of organization and (B) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates. Each Grantor agrees to
provide such information to the Collateral Agent promptly upon request.
Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
with respect to the Article 9 Collateral or any part thereof naming any Grantor
as debtor or the Grantors as debtors and the Collateral Agent as secured party,
if filed prior to the date hereof.
Other than with respect to the IP Security Agreements dated the date hereof,
each Grantor shall timely file with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office) such
documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest in Article 9 Collateral consisting of Patents, Trademarks or Copyrights
granted by each Grantor and naming any Grantor or the Grantors as debtors and
the Collateral Agent as secured party, and shall promptly provide evidence of
such filings to the Collateral Agent. No Grantor shall be required to complete
any filings or other action with respect to the perfection of the Security
Interests created hereby in any Intellectual Property subsisting in any
jurisdiction outside of the United States.
The Security Interest and the security interest granted pursuant to Article II
are granted as security only and shall not subject the Collateral Agent or any
other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.
SECTION 3.02.    Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent, for the benefit of the
Secured Parties, that:
(a)    Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes, in each
case except where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and has full power
and authority to grant to the Collateral Agent, for the benefit of the Secured
Parties, the Security Interest in such Article 9 Collateral pursuant hereto and
to execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained and except to the extent that
failure to obtain or make such consent or approval, as the case may be,
individually or in aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(b)    The Information Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
and jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Effective Date (except that the information therein
with respect to the exact legal name of each Grantor shall be true and


-10-

--------------------------------------------------------------------------------





correct in all respects). The Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations prepared by the Collateral Agent based upon the
information provided to the Collateral Agent in the Information Certificate for
filing in each governmental, municipal or other office specified in Schedule 2
to the Information Certificate (or specified by notice from any Borrower to the
Collateral Agent after the Effective Date in the case of filings, recordings or
registrations required by Sections 5.03 or 5.12 of the Credit Agreement), are
all the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States Patents, Trademarks and Copyrights) that
are necessary to establish a legal, valid and perfected security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of registered or applied for Patents,
Trademarks and Copyrights acquired or developed by a Grantor after the date
hereof). The Grantors represent and warrant that one or more fully executed
Patent Security Agreement(s), Trademark Security Agreement(s) and Copyright
Security Agreement(s), in each case containing a description of the Article 9
Collateral consisting of United States registered Patents, United States
registered Trademarks and United States registered Copyrights (and applications
for any of the foregoing), as applicable, and executed by each Grantor owning
any such Article 9 Collateral, have been prepared (copies of which are delivered
to the Collateral Agent) for recording with the United States Patent and
Trademark Office or the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, and otherwise as may be required pursuant to the laws
of any other necessary jurisdiction, to protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent,
for the benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of Patents, Trademarks and Copyrights in which a security interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
registered or applied for Patents, Trademarks and Copyrights acquired or
developed by a Grantor after the date hereof).
(c)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations, (ii) subject to the filings described in paragraph (b) of
this Section 3.02, a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to the filings described in paragraph (b) of this Section 3.02, a security
interest that shall be perfected in all Article 9 Collateral in which a security
interest may be perfected upon the receipt and recording of a Patent Security
Agreement, a Trademark Security Agreement and a Copyright Security Agreement
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, within the three-month period after the date
hereof pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one-month period
after the date hereof pursuant to 17 U.S.C. § 205.


-11-

--------------------------------------------------------------------------------





(d)    Subject to the terms of the Intercreditor Agreements, the Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than Liens not prohibited by Section 6.02 of the Credit
Agreement. The Article 9 Collateral is owned by the Grantors free and clear of
any Lien, except for Liens not prohibited by Section 6.02 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens not prohibited by Section 6.02
of the Credit Agreement.
SECTION 3.03.    Covenants.
Each Grantor shall, at its own expense, take any and all commercially reasonable
actions necessary to defend title to the Article 9 Collateral against all
Persons, except with respect to Article 9 Collateral that such Grantor
determines in its reasonable business judgment is no longer necessary or
beneficial to the conduct of such Grantor’s business, and to defend the Security
Interest of the Collateral Agent in the Article 9 Collateral and the priority
thereof against any Lien not permitted pursuant to the Security Documents and
Section 6.02 of the Credit Agreement, subject to the rights of such Grantor
under Section 9.15 of the Credit Agreement and corresponding provisions of the
Security Documents to obtain a release of the Liens created under the Security
Documents.
Each Grantor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably request to
better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and Taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith. If any amount payable under or in connection with any of the
Article 9 Collateral shall be or become evidenced by any promissory note (which
may be a global note) or other instrument (other than any promissory note or
other instrument in an aggregate principal amount of less than $50,000,000 owed
to the applicable Grantor by any Person), such note or instrument shall be
promptly (but in any event within 60 days of receipt by such Grantor or such
longer period as the Collateral Agent may agree in its reasonable discretion)
pledged and delivered to the Collateral Agent, for the benefit of the Secured
Parties, together with an undated instrument of transfer duly executed in blank
and in a manner reasonably satisfactory to the Collateral Agent.
Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt written notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to identify specifically any asset or item that may constitute
an application or registration for any Copyright, Patent or Trademark; provided
that any Grantor shall have the right, exercisable within 10 days (or such
longer period as shall be agreed by the Company and the Collateral Agent) after
it has been notified in writing by the Collateral Agent of the specific
identification of such Collateral, to advise the Collateral Agent in writing of
any inaccuracy (i) with respect to such supplement or additional schedule or
(ii) of the representations and warranties made by such Grantor hereunder with
respect to such Collateral.  Each Grantor agrees that, at the reasonable request


-12-

--------------------------------------------------------------------------------





of the Collateral Agent, it will use commercially reasonable efforts to take
such action as shall be reasonably necessary in order that all representations
and warranties hereunder shall be true and correct with respect to such
Collateral within 10 days (or such longer period as shall be agreed by the
Company and the Collateral Agent) after the date it has been notified in writing
by the Collateral Agent of the specific identification of such Collateral.
In the event that any such Grantor, whether by acquisition, assignment, filing
or otherwise, acquires any right in Intellectual Property (including, without
limitation, continuation-in-part patent applications) after the date hereof
(collectively, the “After-Acquired Intellectual Property”), such After-Acquired
Intellectual Property shall automatically be included as part of the Collateral
and shall be subject to the terms and conditions of this Agreement.  Promptly
upon the end of each fiscal quarter, but no later than 10 business days
therefrom, such Grantor shall provide the Collateral Agent an updated Schedule
III identifying the After-Acquired Intellectual Property issued by, registered
with or filed in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, acquired during such fiscal quarter.
Such Grantor shall, promptly after providing such updated Schedule III, execute
and file with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, supplements to Exhibits II, III or IV, as
applicable, to record the grant of the security interest hereunder in such
After-Acquired Intellectual Property.  As soon as practicable upon each such
filing and recording, such Grantor shall deliver to the Collateral Agent true
and correct copies of the relevant documents, instruments and receipts
evidencing such filing and recording.
Subject to the terms of the Intercreditor Agreements, if an Event of Default
shall have occurred and is continuing and the Collateral Agent shall have
notified the Grantors of its intent to exercise such rights, at its option, the
Collateral Agent may discharge past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Article 9 Collateral and not permitted pursuant to Section 6.02 of the
Credit Agreement, and may pay for the maintenance and preservation of the
Article 9 Collateral to the extent any Grantor fails to do so as required by the
Credit Agreement, this Agreement or any other Loan Document and within a
reasonable period of time after the Collateral Agent has requested that it do
so, and each Grantor jointly and severally agrees to reimburse the Collateral
Agent, within 10 days after demand, for any reasonable payment made or any
reasonable expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided that nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.
Each Grantor shall remain liable, as between such Grantor and the relevant
counterparty under each contract, agreement or instrument relating to the
Article 9 Collateral, to observe and perform all the conditions and obligations
to be observed and performed by it under such contract, agreement or instrument,
all in accordance with the terms and conditions thereof, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Collateral Agent
and the other Secured Parties from and against any and all liability for such
performance.
It is understood that no Grantor shall be required by this Agreement to perfect
the security interests created hereunder by any means other than (i) filings
pursuant to the Uniform Commercial Code, (ii) filings with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) in respect of registered Intellectual Property (provided that, with
respect to Licenses, such filings shall be limited to exclusive Copyright
Licenses under which such Grantor is a licensee) and (iii) in the case of
Collateral that constitutes Tangible Chattel Paper, Pledged Securities,
Instruments, Certificated Securities or Negotiable Documents, delivery thereof
to the Collateral Agent in accordance with the terms


-13-

--------------------------------------------------------------------------------





hereof (together with, where applicable, undated stock or note powers or other
undated proper instruments of assignment). No Grantor shall be required to
deliver control agreements or other control or similar arrangements with respect
to Deposit Accounts and other bank or securities or commodities accounts or any
other assets requiring perfection by control agreements.
Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose,
subject to the Intercreditor Agreements, upon the occurrence and during the
continuance of an Event of Default and after notice to the Company of its intent
to exercise such rights, of making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Collateral
Agent may, without waiving or releasing any obligation or liability of the
Grantors hereunder or any Default or Event of Default, in its sole discretion,
obtain and maintain such policies of insurance and pay such premium and take any
other actions with respect thereto as the Collateral Agent reasonably deems
advisable. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable out-of-pocket attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, within 10 days of
demand, by the Grantors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.
SECTION 3.04.    Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:
(a)    Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral (other than Instruments with a face amount
of less than $50,000,000 and other than checks to be deposited in the ordinary
course of business), such Grantor shall promptly (but in any event within 60
days of receipt by such Grantor or such longer period as the Collateral Agent
may agree in its reasonable discretion) endorse, assign and deliver the same to
the Collateral Agent, accompanied by undated instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.
(b)    Investment Property. Except to the extent otherwise provided in
Article II, if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by undated instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.
(c)    Letter-of-Credit Rights. If any Grantor is at any time a beneficiary
under a letter of credit with an aggregate face amount in excess of $50,000,000
now or hereafter issued in favor of such Grantor that is not a Supporting
Obligation with respect to any of the Collateral, such Grantor shall promptly
notify the Collateral Agent thereof and, at the request and option of the
Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) use
commercially reasonable efforts to arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) use commercially
reasonable efforts to arrange for the Collateral Agent to become the transferee
beneficiary of such letter of


-14-

--------------------------------------------------------------------------------





credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under such letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred and is continuing. No actions shall be
required to perfect a security interest in letter of credit rights, other than
the filing of a UCC financing statement.
(d)    Commercial Tort Claims. If any Grantor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed $50,000,000,
such Grantor shall promptly notify the Collateral Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and
Schedule IV shall be deemed to be supplemented to include such description of
such commercial tort claim as set forth in such writing.
(e)    Limitations on Perfection. Notwithstanding anything herein to the
contrary, no actions in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction shall be required to be taken to create any security
interests in assets located or titled outside of the United States (including
any Equity Interests of any Foreign Subsidiary and foreign Intellectual
Property) or to perfect or make enforceable any security interests in any such
assets (it being understood that there shall be no Security Document (or other
security agreements or pledge agreements) governed under the laws of any
non-U.S. jurisdiction).
SECTION 3.05.    Covenants Regarding Patent, Trademark and Copyright Collateral.
Except to the extent failure so to act could not reasonably be expected to have
a Material Adverse Effect of the type referred to in clause (a) or (b) of the
definition of such term in the Credit Agreement, with respect to registration or
pending application of each item of its Intellectual Property for which such
Grantor has standing to do so, each Grantor agrees (i) to maintain the validity
and enforceability of any registered Intellectual Property (or applications
therefor) and to maintain such registrations and applications of Intellectual
Property in full force and effect and (ii) to pursue the registration and
maintenance of each Patent, Trademark or Copyright registration or application,
now or hereafter included in the Intellectual Property of such Grantor,
including the payment of required fees and taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or other governmental authorities, the filing of applications
for renewal or extension, the filing of affidavits under Sections 8 and 15 of
the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.
Except as could not reasonably be expected to have a Material Adverse Effect of
the type referred to in clause (a) or (b) of the definition of such term in the
Credit Agreement, no Grantor shall do or permit any act or knowingly omit to do
any act whereby any of its Intellectual Property may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in case of a
trade secret, lose its competitive value).
Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect of the type referred to in clause (a) or (b) of the
definition of such term in the Credit Agreement, each Grantor shall take all
steps to preserve and protect each item of its Intellectual Property, including
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking all steps necessary to
ensure that all licensed users of any of the Trademarks abide by the applicable
license’s terms with respect to the standards of quality.


-15-

--------------------------------------------------------------------------------





Nothing in this Agreement shall prevent any Grantor from disposing of,
discontinuing the use or maintenance of, failing to pursue or otherwise allowing
to lapse, terminate or put into the public domain any of its Intellectual
Property to the extent permitted by the Credit Agreement if such Grantor
determines in its reasonable business judgment that such discontinuance is
desirable in the conduct of its business.
ARTICLE IV

Remedies
SECTION 4.01.    Remedies upon Default. Subject to the terms of the
Intercreditor Agreements, if an Event of Default shall have occurred and is
continuing and the Collateral Agent shall have notified the Grantors of its
intent to exercise such rights, each Grantor agrees to deliver, on demand, each
item of Collateral to the Collateral Agent or any Person designated by the
Collateral Agent, and it is agreed that the Collateral Agent shall have the
right to take any of or all the following actions at the same or different
times: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the Collateral Agent, for the benefit of the Secured
Parties, or to license or sublicense, whether on an exclusive or nonexclusive
basis, any such Article 9 Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (b) with or without legal process and with or
without demand for performance but with notice (which need not be prior notice),
to take possession of the Article 9 Collateral and the Pledged Collateral and
without liability for trespass to enter any premises where the Article 9
Collateral or the Pledged Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and the Pledged Collateral
and, generally, to exercise any and all rights afforded to a secured party under
the Uniform Commercial Code or other applicable law. Without limiting the
generality of the foregoing, each Grantor agrees that the Collateral Agent shall
have the right, subject to the mandatory requirements of applicable law and the
notice requirements described below, to sell or otherwise dispose of all or any
part of the Collateral at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.
Subject to the terms of the Intercreditor Agreements, the Collateral Agent shall
give the applicable Grantors no less than 10 days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or


-16-

--------------------------------------------------------------------------------





portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
SECTION 4.02.    Application of Proceeds. Subject to any applicable
Intercreditor Agreements, the Collateral Agent shall apply the proceeds of any
collection or sale of Collateral, including any Collateral consisting of cash,
as follows:
FIRST, to the payment of all costs, fees and expenses incurred by or owed to the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other Loan Document or any of the Secured
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Collateral Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;
SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and
THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral


-17-

--------------------------------------------------------------------------------





Agent (including pursuant to a power of sale granted by statute or under a
judicial proceeding), the receipt of the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
SECTION 4.03.    Grant of License to Use Intellectual Property. For the purpose
of enabling the Collateral Agent to exercise rights and remedies under this
Agreement, and in accordance with any Intercreditor Agreement, each Grantor,
solely during the continuance of an Event of Default, grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sublicense any
of the Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, in each case subject to any Grantor’s
reasonable security policies and obligations of confidentiality; provided,
however, that nothing in this Section 4.03 shall require a Grantor to grant any
license that (a) violates the express terms of any agreement between a Grantor
and a third party governing the applicable Grantor’s use of such Collateral
consisting of Intellectual Property, or gives such third party any right of
acceleration, modification or cancellation therein, or (b) is prohibited by any
Requirements of Law; provided further that such licenses to be granted hereunder
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks. The use of such
license by the Collateral Agent may only be exercised, at the option of the
Collateral Agent, during the continuation of an Event of Default; provided
further that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.
SECTION 4.04.    Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder in accordance with any
Intercreditor Agreement. Each Grantor understands that compliance with the
Federal Securities Laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Pledged Collateral, and might also limit the extent to which or
the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable blue sky or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion, (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws to the
extent the Collateral Agent has determined that such a registration is not
required by any Requirement of Law and (b) may approach and negotiate with a
limited number of potential purchasers (including a single potential purchaser)
to effect such sale. Each Grantor acknowledges and agrees that any such sale
might result in prices and other terms less favorable to the seller than if such
sale were a public sale without such restrictions. In the event of any such
sale, the Collateral Agent and the other Secured Parties shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price


-18-

--------------------------------------------------------------------------------





that the Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a limited number
of purchasers (or a single purchaser) were approached. The provisions of this
Section 4.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.
ARTICLE V

Miscellaneous
SECTION 5.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of Holdings as provided in
Section 9.01 of the Credit Agreement.
SECTION 5.02.    Waivers; Amendment.
No failure or delay by the Collateral Agent or any Lender or any other Secured
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, the Lenders and the other Secured Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 5.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent, any Lender or
any other Secured Party may have had notice or knowledge of such Default at the
time. No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.
Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement; provided that the
Collateral Agent may, without the consent of any Secured Party, consent to a
departure by any Grantor from any covenant of such Grantor set forth herein to
the extent such departure is consistent with the authority of the Collateral
Agent set forth in the definition of the term “Collateral and Guarantee
Requirement” in the Credit Agreement.
SECTION 5.03.    Collateral Agent’s Fees and Expenses; Indemnification.
Each Grantor, jointly with the other Grantors and severally, agrees to reimburse
the Collateral Agent for its fees and expenses incurred hereunder as provided in
Section 9.03(a) of the Credit Agreement; provided that each reference therein to
the “Company” or the “Borrower” shall be deemed to be a reference to “each
Grantor” and each reference therein to the “Administrative Agent” shall be
deemed to be a reference to the “Collateral Agent”.


-19-

--------------------------------------------------------------------------------





Without limitation of its indemnification obligations under the other Documents,
each Grantor, jointly with the other Grantors and severally, agrees to indemnify
the Collateral Agent and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee by any third party or
by Holdings or any Subsidiary arising out of, in connection with, or as a result
of, the execution, delivery or performance of this Agreement or any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether brought by a third party or by Holdings or any Subsidiary
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final, non-appealable judgment to have
resulted from the gross negligence or willful misconduct of, or breach of the
Loan Documents by, such Indemnitee or its Related Parties.
To the fullest extent permitted by applicable law, no Grantor shall assert, and
each Grantor hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such damages are determined by a
court of competent jurisdiction by final, non-appealable judgment to have
resulted from the gross negligence or willful misconduct of, or breach of the
Loan Documents by, such Indemnitee or its Related Parties, or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, any Loan Document or any agreement or instrument contemplated
thereby, the Transactions, any Loan or the use of the proceeds thereof.
The provisions of this Section 5.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby or thereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Secured Party. All
amounts due under this Section shall be payable not later than 10 Business Days
after written demand therefor; provided, however, any Indemnitee shall promptly
refund an indemnification payment received hereunder to the extent that there is
a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 5.03. Any
such amounts payable as provided hereunder shall be additional Secured
Obligations.
SECTION 5.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
SECTION 5.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in this Agreement or any
other Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Secured Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by or on behalf of any Secured Party and
notwithstanding that the Collateral Agent, any Lender or any other Secured Party
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement or any
other Loan Document, and shall continue in full force and effect until such time
as (a) all the Loan Document


-20-

--------------------------------------------------------------------------------





Obligations (excluding contingent obligations not yet due) have been paid in
full in cash and (b) all Commitments have terminated or expired.
SECTION 5.06.    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Grantor and the Collateral Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Grantor, the Collateral Agent
and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Agreement and the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.
SECTION 5.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
any invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of such invalid,
illegal or unenforceable provisions.
SECTION 5.08.    Right of Set-Off. If an Event of Default under Sections
7.01(a), (b), (h) or (i) of the Credit Agreement shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender to or for the credit or the account of any Grantor
against any of and all the obligations of such Grantor then due and owing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such Indebtedness.  The applicable
Lender shall notify the applicable Grantor and the Collateral Agent of such
setoff and application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section 5.08.  The rights of each Lender under this Section 5.08 are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have.  Notwithstanding the foregoing, no amount set off from any
Guarantor shall be applied to any Excluded Swap Obligation of such Guarantor.
SECTION 5.09.    Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent.
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.


-21-

--------------------------------------------------------------------------------





Each party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Collateral Agent, Lender or any other
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement against any Grantor or its respective properties in the courts of
any jurisdiction.
Each party to this Agreement hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 5.01. Nothing in any Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
Each Grantor hereby irrevocably designates, appoints and empowers the Company
and each Borrower as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any such action or proceeding.
SECTION 5.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.10.
SECTION 5.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 5.12.    Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any


-22-

--------------------------------------------------------------------------------





change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document or
any other agreement or instrument, (c) any exchange, release or non-perfection
of any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee securing or guaranteeing all or
any of the Secured Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Agreement.
SECTION 5.13.    Termination or Release.
This Agreement, the Security Interest and all other security interests granted
hereby shall terminate when (i) all the Secured Obligations (other than
contingent obligations not yet due) have been paid in full in cash and (ii) all
Commitments have terminated or expired.
The Security Interest and all other security interests granted hereby shall also
terminate and be released at the time or times and in the manner set forth in
Section 9.15 of the Credit Agreement. A Subsidiary Loan Party shall also be
released from its obligations under this Agreement at the time or times and in
the manner set forth in Section 9.15 of the Credit Agreement.
In connection with any termination or release pursuant to paragraph (a) or (b)
of this Section, the Collateral Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents by the Collateral Agent pursuant to this Section shall be
without recourse to or warranty by the Collateral Agent.
SECTION 5.14.    Additional Grantors. Pursuant to the Credit Agreement,
additional Subsidiaries of Holdings may or may be required to become Grantors
after the date hereof. Upon execution and delivery by the Collateral Agent and
such Subsidiary of Holdings of a Supplement, any such Subsidiary shall become a
Grantor hereunder with the same force and effect as if originally named as such
herein. The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any Subsidiary of Holdings as a party to this Agreement.
SECTION 5.15.    Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, but only upon the occurrence and during
the continuance of an Event of Default and notice by the Collateral Agent to the
Company of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify,


-23-

--------------------------------------------------------------------------------





Account Debtors to make payment directly to the Collateral Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.
SECTION 5.16.    Intercreditor Agreements Govern. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreements. In the event of any conflict between the terms of the Intercreditor
Agreements and this Agreement, the terms of the Intercreditor Agreements shall
govern.


SECTION 5.17.    Effectiveness of Merger 2. Merger Co shall have no rights or
obligations hereunder until the consummation of Merger 2, and any
representations and warranties of the Merger Co hereunder shall not become
effective until such time. Upon consummation of Merger 2, the Merger Co shall
succeed to all the rights and obligations of Dell International under this
Agreement and the other Loan Documents to which it is a party and all
representations and warranties of Merger Co shall become effective as of such
time, without any further action by any Person.


[Signature Pages Follow]




-24-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
DENALI INTERMEDIATE INC.
By: /s/ Janet B. Wright
Name: Janet B. Wright
Title:
Vice President and Assistant Secretary



DELL INC.
By: /s/ Janet B. Wright
Name: Janet B. Wright
Title:
Vice President and Assistant Secretary



DELL INTERNATIONAL L.L.C.
By: /s/ Janet B. Wright
Name: Janet B. Wright
Title:
Vice President and Assistant Secretary



EMC CORPORATION
By: /s/ Janet B. Wright
Name: Janet B. Wright
Title:
Senior Vice President and Assistant Secretary







Signature Page to Collateral Agreement

--------------------------------------------------------------------------------






AELITA SOFTWARE CORPORATION
ASAP SOFTWARE EXPRESS INC.
AVENTAIL LLC
BAKBONE SOFTWARE, INC.
CREDANT TECHNOLOGIES INTERNATIONAL, INC.
CREDANT TECHNOLOGIES, INC.
DELL AMERICA LATINA CORP.
DELL COLOMBIA INC.
DELL COMPUTER HOLDINGS L.P.
DELL DFS CORPORATION
DELL FEDERAL SYSTEMS CORPORATION
DELL FEDERAL SYSTEMS GP L.L.C.
DELL FEDERAL SYSTEMS L.P.
DELL FEDERAL SYSTEMS LP L.L.C.
DELL GLOBAL HOLDINGS L.L.C.
DELL MARKETING CORPORATION
DELL MARKETING GP L.L.C.
DELL MARKETING L.P.
DELL MARKETING LP L.L.C.
DELL PRODUCTS CORPORATION
DELL PRODUCTS GP L.L.C.
DELL PRODUCTS L.P.
DELL PRODUCTS LP L.L.C.
DELL RECEIVABLES CORPORATION
DELL RECEIVABLES GP L.L.C.
DELL RECEIVABLES L.P.
DELL RECEIVABLES LP L.L.C.
DELL REVOLVER FUNDING L.L.C.
DELL SOFTWARE INC.
DELL SYSTEMS CORPORATION
DELL USA CORPORATION
DELL USA GP L.L.C.
DELL USA L.P.
DELL USA LP L.L.C.
DELL WORLD TRADE CORPORATION
DELL WORLD TRADE GP L.L.C.
DELL WORLD TRADE L.P.
DELL WORLD TRADE LP L.L.C.
DENALI FINANCE CORP.




By: /s/ Janet B. Wright
Name: Janet B. Wright
Title:
Vice President and Assistant Secretary







Signature Page to Collateral Agreement

--------------------------------------------------------------------------------









ENSTRATIUS, INC.
FORCE10 NETWORKS, INC.
FORCE10 NETWORKS GLOBAL, INC.
FORCE10 NETWORKS INTERNATIONAL, INC.
LICENSE TECHNOLOGIES GROUP, INC.
PRSM CORPORATION
PSC GP CORPORATION
PSC HEALTHCARE SOFTWARE, INC.
PSC LP CORPORATION
PSC MANAGEMENT LIMITED PARTNERSHIP
QUEST HOLDING COMPANY, LLC
QUEST SOFTWARE PUBLIC SECTOR, INC.
SCRIPTLOGIC CORPORATION
STATSOFT HOLDINGS, INC.
STATSOFT, INC.
WYSE TECHNOLOGY L.L.C.
By:     /s/ Janet B. Wright
    Name:    Janet B. Wright
    Title:    Vice President and Assistant Secretary


DCC EXECUTIVE SECURITY INC.
DELL PRODUCT AND PROCESS INNOVATION SERVICES CORP.
DELL PROTECTIVE SERVICES INC.
By:     /s/ Janet B. Wright
    Name:    Janet B. Wright
    Title:    Vice President and Secretary
DELL REVOLVER COMPANY L.P.
By: DELL REVOLVER GP L.L.C., its General Partner
By:     /s/ Janet B. Wright
    Name:    Janet B. Wright
    Title:    Vice President and Secretary




Signature Page to Collateral Agreement

--------------------------------------------------------------------------------







DELL SERVICES FEDERAL GOVERNMENT, INC.
DELL SYSTEMS COMMUNICATIONS SERVICES,
INC.




By:     /s/ George C. Newstrom
    Name:    George C. Newstrom
    Title:    President


Signature Page to Collateral Agreement

--------------------------------------------------------------------------------







TRANSACTION APPLICATIONS GROUP, INC.
By:     /s/ Rohit Puri
    Name:    Rohit Puri
    Title:    President


Signature Page to Collateral Agreement

--------------------------------------------------------------------------------







DELL FINANCIAL SERVICES L.L.C.
By:     /s/ Tyler Johnson
    Name:    Tyler Johnson
    Title:    Vice President and Treasurer


Signature Page to Collateral Agreement

--------------------------------------------------------------------------------





DELL REVOLVER GP L.L.C
By:     /s/ Janet B. Wright
    Name:     Janet B. Wright
    Title:    Vice President and Assistant Secretary




Signature Page to Collateral Agreement

--------------------------------------------------------------------------------







The undersigned hereby confirms that, upon and as a result of the merger of Dell
International L.L.C. with the undersigned, it will assume all of the rights and
obligations of Dell International L.L.C. under this Agreement (in furtherance
of, and not in lieu of, any assumption or deemed assumption as a matter of law)
and will be joined to this Agreement as a Borrower.
NEW DELL INTERNATIONAL LLC
By: DELL INC., its sole member


By:     /s/ Janet B. Wright
    Name:     Janet B. Wright
    Title:    Vice President and Assistant Secretary






Signature Page to Collateral Agreement

--------------------------------------------------------------------------------





CONFIGURESOFT INTERNATIONAL HOLDINGS,
INC.
DATA GENERAL INTERNATIONAL, INC.
EMC INVESTMENT CORPORATION
EMC PUERTO RICO, INC.
EVOLUTIONARY CORPORATION
IOMEGA LATIN AMERICA, INC.
MOZY, INC.
WOODLAND STREET PARTNERS, INC.
By:     /s/ Janet B. Wright
    Name:    Janet B. Wright
    Title:    Senior Vice President and Assistant
Secretary




900 WEST PARK DRIVE LLC
EMC CLOUD SERVICES LLC
EMC SOUTH STREET INVESTMENTS LLC
FLANDERS ROAD HOLDINGS LLC
IOMEGA LLC
IWAVE SOFTWARE LLC
MAGINATICS LLC
NBT INVESTMENT PARTNERS LLC
NEWFOUND INVESTMENT PARTNERS LLC
SCALEIO LLC


In each case by sole member EMC CORPORATION
By:     /s/ Janet B. Wright
    Name:    Janet B. Wright
    Title:    Senior Vice President and Assistant
Secretary


Signature Page to Collateral Agreement

--------------------------------------------------------------------------------





SPANNING CLOUD APPS LLC
By its sole member Mozy, Inc.
By:     /s/ Janet B. Wright
    Name:    Janet B. Wright
    Title:    Senior Vice President and Assistant
Secretary


Signature Page to Collateral Agreement

--------------------------------------------------------------------------------







EMC IP HOLDING COMPANY LLC


By its sole member DENALI INTERMEDIATE INC.
By:     /s/ Janet B. Wright
    Name:    Janet B. Wright
    Title:    Vice President and Assistant Secretary








Signature Page to Collateral Agreement

--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent
By:     /s/ Judith E. Smith
    Name: Judith E. Smith
    Title: Authorized Signatory
By:     /s/ D. Andrew Maletta
    Name: D. Andrew Maletta
    Title: Authorized Signatory






Signature Page to Collateral Agreement

--------------------------------------------------------------------------------


 


Schedule I to the
Collateral Agreement
GRANTORS
 
Name
Jurisdiction of Formation
Denali Intermediate Inc.
Delaware
 
Dell Inc.
Delaware
 
Denali Finance Corp.
Delaware
 
Dell International L.L.C. 1
Delaware
 
Aelita Software Corporation
Delaware
 
ASAP Software Express, Inc.
Illinois
 
Aventail LLC
Delaware
 
BakBone Software Inc.
California
 
Credant Technologies International, Inc.
Delaware
 
Credant Technologies, Inc.
Delaware
 
DCC Executive Security Inc.
Delaware
 
Dell America Latina Corp.
Delaware
 
Dell Colombia Inc.
Delaware
 
Dell Computer Holdings L.P.
Texas
 
Dell DFS Corporation
Delaware
 
Dell Federal Systems Corporation
Delaware
 
Dell Federal Systems GP L.L.C.
Delaware
 
Dell Federal Systems L.P.
Texas
 
Dell Federal Systems LP L.L.C.
Delaware
 
Dell Financial Services L.L.C.
Delaware
 
Dell Global Holdings L.L.C.
Delaware
 
Dell Marketing Corporation
Delaware
 
Dell Marketing GP L.L.C.
Delaware
 
Dell Marketing L.P.
Texas
 
Dell Marketing LP L.L.C.
Delaware
 
Dell Product and Process Innovation Services Corp.
Delaware
 
Dell Products Corporation
Delaware
 
Dell Products GP L.L.C.
Delaware
 
Dell Products L.P.
Texas
 
Dell Products LP L.L.C.
Delaware
 
Dell Protective Services Inc.
Delaware
 
Dell Receivables Corporation
Delaware
 
Dell Receivables GP L.L.C.
Delaware
 
Dell Receivables L.P.
Texas
 
Dell Receivables LP L.L.C.
Delaware
 
Dell Revolver Company L.P.
Delaware
 
Dell Revolver Funding L.L.C.
Nevada
 
Dell Revolver GP L.L.C
Delaware
 
Dell Services Federal Government, Inc.
Virginia
 
Dell Software Inc.
Delaware
 
Dell Systems Communications Services, Inc.
Delaware
 
Dell USA Corporation
Delaware
 








--------------------------------------------------------------------------------





Dell USA GP L.L.C.
Delaware
 
Dell USA L.P.
Texas
 
Dell USA LP L.L.C.
Delaware
 
Dell World Trade Corporation
Delaware
 
Dell World Trade GP L.L.C.
Delaware
 
Dell World Trade L.P.
Texas
 
Dell World Trade LP L.L.C.
Delaware
 
Enstratius, Inc.
Delaware
 
Force10 Networks Global, Inc.
Delaware
 
Force10 Networks International, Inc.
Delaware
 
Force10 Networks, Inc.
Delaware
 
License Technologies Group, Inc.
Delaware
 
Dell Systems Corporation
Texas
 
PrSM Corporation
Tennessee
 
PSC GP Corporation
Delaware
 
PSC Healthcare Software, Inc.
Delaware
 
PSC LP Corporation
Delaware
 
PSC Management Limited Partnership
Texas
 
Quest Holding Company, LLC
California
 
Quest Software Public Sector, Inc.
Delaware
 
ScriptLogic Corporation
Delaware
 
StatSoft, Inc.
Delaware
 
StatSoft Holdings, Inc.
Delaware
 
Transaction Applications Group, Inc.
Nebraska
 
Wyse Technology L.L.C.
Delaware
 
EMC Corporation
Massachusetts
 
EMC South Street Investments LLC
Delaware
 
Newfound Investment Partners LLC
Delaware
 
Flanders Road Holdings LLC
Delaware
 
900 West Park Drive LLC
Delaware
 
Configuresoft International Holdings, Inc.
Delaware
 
Woodland Street Partners, Inc.
Delaware
 
EMC Puerto Rico, Inc.
Delaware
 
EMC Investment Corporation
Delaware
 
Data General International, Inc.
Delaware
 
Maginatics LLC
Delaware
 
Evolutionary Corporation
Delaware
 
iWAVE Software, LLC
Texas
 
Scaleio LLC
Delaware
 
Iomega LLC
Delaware
 
Iomega Latin America, Inc.
Delaware
 
Spanning Cloud Apps LLC
Delaware
 
Mozy, Inc.
Delaware
 
EMC Cloud Services LLC
Delaware
 
NBT Investment Partners LLC
Delaware
 
EMC IP Holding Company LLC
Delaware
 





    

--------------------------------------------------------------------------------






Schedule II to the
l Agreement
PLEDGED EQUITY INTERESTS
Schedule 4 of the Information Certificate is herein incorporated by reference.






PLEDGED DEBT SECURITIES
Schedule 5 of the Information Certificate is herein incorporated by reference.







--------------------------------------------------------------------------------







Schedule III to the
Collateral Agreement
INTELLECTUAL PROPERTY
Schedule 7 of the Information Certificate is incorporated herein by reference.
 
 





    

--------------------------------------------------------------------------------






Schedule IV to the
Collateral Agreement
COMMERCIAL TORT CLAIMS
Schedule 8 of the Information Certificate is incorporated herein by reference.









--------------------------------------------------------------------------------






Exhibit I to the
Collateral Agreement
SUPPLEMENT NO. __ dated as of [ ] (this “Supplement”), to the Collateral
Agreement, dated as of September 7, 2016 (the “Collateral Agreement”), among
DELL INTERNATIONAL L.L.C., a Delaware limited liability company (“Dell
International”), New Dell International LLC, EMC CORPORATION, a Massachusetts
corporation (the “Target”), DENALI INTERMEDIATE INC., a Delaware corporation
(“Holdings”), DELL INC., a Delaware corporation (the “Company”), the other
GRANTORS party hereto from time to time and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Collateral Agent (in such capacity and together with successors in
such capacity, the “Collateral Agent”).
Reference is made to the Credit Agreement dated as of September 7, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Company, Dell International (a “Borrower”), New
Dell International LLC, Universal Acquisition Co., a Delaware corporation (a
“Borrower”, and with Dell International, the “Borrowers”, which on the Effective
Date shall be merged with and into Target, with Target surviving such merger),
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Term Loan A/Revolver
Administrative Agent and Credit Suisse AG, Cayman Islands Branch, as Term Loan B
Administrative Agent and Collateral Agent and (b) the Collateral Agreement.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement, as applicable.
C.    The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans. Section 5.14 of the Collateral Agreement provides
that additional Subsidiaries of Holdings may become Grantors under the
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Grantor under the Collateral Agreement in order to induce Lenders to
make additional loans as consideration for Loans previously issued pursuant to
the Credit Agreement.
Accordingly, the Collateral Agent and the New Grantor agree as follows:
SECTION 1.    In accordance with Section 5.14 of the Collateral Agreement, the
New Grantor by its signature below becomes a Grantor under the Collateral
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Grantor hereby (a) agrees to all the terms and provisions
of the Collateral Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Grantor, as security for the payment and
performance in full of the Secured Obligations (as defined in the Collateral
Agreement), does hereby create and grant to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in and
lien on all of the New Grantor’s right, title and interest in, to and under the
Pledged Collateral and the Article 9 Collateral (as each such term is defined in
the Collateral Agreement). Each reference to a “Grantor” in the Collateral
Agreement shall be deemed to include the New Grantor. The Collateral Agreement
is hereby incorporated by reference herein.
SECTION 2.    The New Grantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and


Exhibit I-1

--------------------------------------------------------------------------------





constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except to the extent that enforceability of such
obligations may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally.
SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement. This Supplement shall become effective as
to the New Grantor when a counterpart hereof executed on behalf of the New
Grantor shall have been delivered to the Collateral Agent and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon the New Grantor and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of the New Grantor, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that the New Grantor shall
not have the right to assign or transfer its rights or obligations hereunder or
any interest herein (and any such assignment or transfer shall be void) except
as expressly provided in this Supplement, the Collateral Agreement and the
Credit Agreement.
SECTION 4.    The New Grantor hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a schedule with the true and correct legal name
of the New Grantor, its jurisdiction of formation and the location of its chief
executive office, (b) Schedule II sets forth a true and complete list, with
respect to the New Grantor, of (i) all the Equity Interests owned by the New
Grantor in any Subsidiary and the percentage of the issued and outstanding units
of each class of the Equity Interests of the issuer thereof represented by the
Pledged Equity Interests owned by the New Grantor and (ii) all the Pledged Debt
Securities owned by the New Grantor and (c) Schedule III attached hereto sets
forth, as of the date hereof, (i) all of the New Grantor’s Patents constituting
Article 9 Collateral, including the name of the registered owner, type,
registration or application number and the expiration date (if already
registered) of each such Patent owned by the New Grantor, (ii) all of the New
Grantor’s Trademarks constituting Article 9 Collateral, including the name of
the registered owner, the registration or application number and the expiration
date (if already registered) of each such Trademark owned by the New Grantor,
and (iii) all of the New Grantor’s Copyrights constituting Article 9 Collateral,
including the name of the registered owner, title and, if applicable, the
registration number of each such Copyright owned by the New Grantor, and (d)
Schedule IV attached hereto sets forth, as of the date hereof, each Commercial
Tort Claim in respect of which a complaint or counterclaim has been filed by the
New Grantor seeking damages in an amount of $50,000,000 or more.
SECTION 5.    Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.    Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of such invalid, illegal or
unenforceable provisions.


Exhibit I-2

--------------------------------------------------------------------------------





SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Company” or the “Borrower” shall be deemed to be a
reference to “the New Grantor” and each reference therein to the “Administrative
Agent” shall be deemed to be a reference to the “Collateral Agent”.
SECTION 9.    The New Grantor agrees to reimburse the Collateral Agent for its
fees and expenses incurred hereunder and under the Collateral Agreement.
SECTION 10.    The recitals contained herein shall be taken as the statements of
the New Grantor and the Collateral Agent assumes no responsibility for their
correctness. The Collateral Agent makes no representations as to the validity or
sufficiency of this Supplement to the Collateral Agreement.




Exhibit I-3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Collateral Agreement as of the day and year first above
written.
[NAME OF NEW GRANTOR],
By:    ________________________________
    Name:
    Title:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Collateral Agent
By:    ________________________________
    Name:
    Title:




Exhibit I-1

--------------------------------------------------------------------------------






Schedule I
to Supplement No. __ to the
Collateral Agreement


Name
Jurisdiction of Formation
Chief Executive Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------






Schedule II
to Supplement No. __ to the
Collateral Agreement
PLEDGED EQUITY INTERESTS
Grantor
Issuer
Number of  
Certificate
Number and
Class of
Equity Interests
Percentage
of Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PLEDGED DEBT SECURITIES
Grantor
Issuer
Principal
Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------






Schedule III
to Supplement No. __ to the
Collateral Agreement
INTELLECTUAL PROPERTY









--------------------------------------------------------------------------------






Schedule IV
to Supplement No. __ to the
Collateral Agreement
COMMERCIAL TORT CLAIMS









--------------------------------------------------------------------------------






Exhibit II
to the Collateral Agreement
COPYRIGHT SECURITY AGREEMENT dated as of [ ], 20[ ] (this “Agreement”), among [
] (the “Grantor”) and Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent (in such capacity, the “Collateral Agent”).
Reference is made to (a) the Credit Agreement dated as of September 7, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DENALI INTERMEDIATE INC., a Delaware corporation
(“Holdings”), DELL INC., a Delaware corporation (the “Company”), DELL
INTERNATIONAL L.L.C., a Delaware limited liability company (“Dell International”
and a “Borrower”), NEW DELL INTERNATIONAL LLC, UNIVERSAL ACQUISITION CO., a
Delaware corporation (a “Borrower” and together with Dell International, the
“Borrowers”, which on the Effective Date shall be merged with and into EMC
Corporation, a Massachusetts corporation (the “Target”), with EMC Corporation
surviving such merger, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Term Loan A/Revolver Administrative Agent and Credit Suisse AG, Cayman Islands
Branch, as Term Loan B Administrative Agent and Collateral Agent and (b) the
Collateral Agreement dated as of September 7, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Collateral Agreement”), among the
Company, the Borrowers, the other grantors from time to time party thereto and
the Collateral Agent.  The Lenders have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement.  The Grantors (other
than the Borrowers) are Affiliates of the Borrowers, will derive substantial
benefits from the extension of credit to the Borrowers pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:
SECTION 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in Section
1.01(b) of the Collateral Agreement also apply to this Agreement.
SECTION 2.    Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Copyrights
now owned or at any time hereafter acquired by such Grantor, including those
listed on Schedule I, and any exclusive Copyright Licenses under which such
Grantor is a licensee, including those listed on Schedule II (collectively, the
“Copyright Collateral”).
SECTION 3.    Collateral Agreement. The Security Interest granted to the
Collateral Agent herein is granted in furtherance, and not in limitation, of the
security interests granted to the Collateral Agent pursuant to the Collateral
Agreement. The Grantor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the Copyright Collateral are
more fully set forth in the Collateral Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the
Collateral Agreement, the terms of the Collateral Agreement shall govern.


Exhibit II-1

--------------------------------------------------------------------------------





SECTION 4.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.
SECTION 5.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
[Remainder of this page intentionally left blank]




Exhibit II-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
[ ],
By:        
    Name:
    Title:




Exhibit II-3

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent,
By:        
    Name:
    Title:
By:        
    Name:
    Title:




Exhibit II-4

--------------------------------------------------------------------------------






Schedule I









--------------------------------------------------------------------------------






Schedule II









--------------------------------------------------------------------------------






Exhibit III to the
Collateral Agreement
PATENT SECURITY AGREEMENT dated as of [ ], 20[ ] (this “Agreement”), among [ ]
(the “Grantor”) and Credit Suisse AG, Cayman Islands Branch, as Collateral Agent
(in such capacity, the “Collateral Agent”).
Reference is made to (a) the Credit Agreement dated as of September 7, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DENALI INTERMEDIATE INC., a Delaware corporation
(“Holdings”), DELL INC., a Delaware corporation (the “Company”), DELL
INTERNATIONAL L.L.C., a Delaware limited liability company (“Dell International”
and a “Borrower”), NEW DELL INTERNATIONAL LLC, UNIVERSAL ACQUISITION CO., a
Delaware corporation (a “Borrower” and together with Dell International, the
“Borrowers”, which on the Effective Date shall be merged with and into EMC
Corporation, a Massachusetts corporation (the “Target”), with EMC Corporation
surviving such merger, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Term Loan A/Revolver Administrative Agent and Credit Suisse AG, Cayman Islands
Branch, as Term Loan B Administrative Agent and Collateral Agent and (b) the
Collateral Agreement dated as of September 7, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Collateral Agreement”), among the
Company, the Borrowers, the other grantors from time to time party thereto and
the Collateral Agent.  The Lenders have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement.  The Grantors (other
than the Borrowers) are Affiliates of the Borrowers, will derive substantial
benefits from the extension of credit to the Borrowers pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:
SECTION 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in Section
1.01(b) of the Collateral Agreement also apply to this Agreement.
SECTION 2.    Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Patents now
owned or at any time hereafter acquired by such Grantor, including those listed
on Schedule I (the “Patent Collateral”).
SECTION 3.    Collateral Agreement. The Security Interest granted to the
Collateral Agent herein is granted in furtherance, and not in limitation, of the
security interests granted to the Collateral Agent pursuant to the Collateral
Agreement. The Grantor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the Patent Collateral are more
fully set forth in the Collateral Agreement, the terms and provisions of which
are hereby incorporated herein by reference as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Collateral
Agreement, the terms of the Collateral Agreement shall govern.
SECTION 4.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to


Exhibit III-1

--------------------------------------------------------------------------------





this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually signed counterpart of this Agreement.
SECTION 5.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
[Remainder of this page intentionally left blank]




Exhibit III-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
[ ],
By:        
    Name:
    Title:




Exhibit III-3

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent,
By:        
    Name:
    Title:
By:        
    Name:
    Title:




Exhibit III-4

--------------------------------------------------------------------------------






Schedule I









--------------------------------------------------------------------------------






Exhibit IV to the
Collateral Agreement
TRADEMARK SECURITY AGREEMENT dated as of [ ], 20[  ] (this “Agreement”), among [
] (the “Grantor”) and Credit Suisse AG, Cayman Islands Branch, as Collateral
Agent (in such capacity, the “Collateral Agent”).
Reference is made to (a) the Credit Agreement dated as of September 7, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DENALI INTERMEDIATE INC., a Delaware corporation
(“Holdings”), DELL INC., a Delaware corporation (the “Company”), DELL
INTERNATIONAL L.L.C., a Delaware limited liability company (“Dell International”
and a “Borrower”), NEW DELL INTERNATIONAL LLC, UNIVERSAL ACQUISITION CO., a
Delaware corporation (a “Borrower” and together with Dell International, the
“Borrowers”, which on the Effective Date shall be merged with and into EMC
Corporation, a Massachusetts corporation (the “Target”), with EMC Corporation
surviving such merger, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Term Loan A/Revolver Administrative Agent and Credit Suisse AG, Cayman Islands
Branch, as Term Loan B Administrative Agent and Collateral Agent and (b) the
Collateral Agreement dated as of September 7, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Collateral Agreement”), among the
Company, the Borrowers, the other grantors from time to time party thereto and
the Collateral Agent.  The Lenders have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement.  The Grantors (other
than the Borrowers) are Affiliates of the Borrowers, will derive substantial
benefits from the extension of credit to the Borrowers pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.  Accordingly, the parties hereto agree
as follows:
SECTION 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in Section
1.01(b) of the Collateral Agreement also apply to this Agreement.
SECTION 2.    Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Trademarks
now owned or at any time hereafter acquired by such Grantor, including those
listed on Schedule I (the “Trademark Collateral”).
SECTION 3.    Collateral Agreement. The Security Interest granted to the
Collateral Agent herein is granted in furtherance, and not in limitation, of the
security interests granted to the Collateral Agent pursuant to the Collateral
Agreement. The Grantor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the Trademark Collateral are
more fully set forth in the Collateral Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the
Collateral Agreement, the terms of the Collateral Agreement shall govern.
SECTION 4.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of


Exhibit IV-1

--------------------------------------------------------------------------------





which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement.
SECTION 5.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
[Remainder of this page intentionally left blank]




Exhibit IV-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
[ ],
By:        
    Name:
    Title:


Exhibit IV-3

--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent,
By:        
    Name:
    Title:




Exhibit IV-4

--------------------------------------------------------------------------------






Schedule I









